Opinion filed December 1,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00319-CR
                                                    __________
 
                                      IN
RE JOHNNY EDWARDS
 

 
                                         Original
Mandamus Proceeding
 
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Johnny Edwards, has filed a petition for writ of mandamus complaining about
officials with the Texas Department of Criminal Justice for “wholly failing and refusing to exemplify their job duties.” 
We dismiss for want of jurisdiction.  
A
court of appeals has no general writ power over a person other than a judge of
a district or county court in the court of appeals district unless issuance of
the writ is necessary to enforce the court’s jurisdiction.  See Tex. Gov’t Code Ann. § 22.221 (West
2004).  In order for officials of the Texas Department
of Criminal Justice to fall within our jurisdictional reach, relator must
establish that the issuance of the writ of mandamus is necessary to enforce our
jurisdiction.  See id.; In re Coronado, 980 S.W.2d 691, 692-93
(Tex. App.—San Antonio 1998, orig. proceeding). Relator has not demonstrated
that the exercise of our mandamus authority against the respondents is
necessary to enforce our jurisdiction.  Consequently, we have no authority to
issue a writ of mandamus. 
            Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
            
 
                                                                                                PER
CURIAM
                                                                                                
December 1, 2011
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.